Citation Nr: 0829828	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-36 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of 
VA pension benefits in the amount of $28,251.00, to include 
the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) from a decision of the Committee on 
Waivers and Compromises (Committee) at a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for waiver of recovery of an overpayment of 
$28,251.00in VA pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In a statement received in November 2006, the appellant 
requested a hearing before the Board to be held via 
videoconference from the RO in Jackson, Mississippi.  As such 
a hearing has not yet been conducted, the RO should schedule 
such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing to be held at 
the RO in Jackson, Mississippi.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

